United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1777
                        ___________________________

                                 Dejuan Haynes

                                      Plaintiff - Appellant

                                        v.

  Brian Minnehan, Individually and in his official capacity as a law enforcement
officer for the Des Moines, Iowa Police Department; Ryan Steinkamp, Individually
 and in his official capacity as a law enforcement officer for the Des Moines, Iowa
Police Department; Dana Wingert, individually and in his official capacity as Chief
 of Police for the Des Moines, Iowa Police Department; City of Des Moines, Iowa

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                             Submitted: May 14, 2021
                            Filed: September 21, 2021
                                  ____________

Before SMITH, Chief Judge, SHEPHERD and GRASZ, Circuit Judges.
                              ____________

GRASZ, Circuit Judge.

      On a well-lit summer evening in a Des Moines neighborhood with
community-reported drug crimes, police officers Brian Minnehan and Ryan
Steinkamp lawfully stopped Dejuan Haynes for suspected (yet mistaken)
involvement in a drug deal. Beyond that suspicion, the exceedingly polite and
cooperative exchange between the three did not make either officer view Haynes as
a safety risk. But when Haynes could not find his driver’s license (yet shared three
separate cards bearing his name), Steinkamp handcuffed him. While the polite
interaction continued, the cuffs stayed on. They also stayed on after a clean frisk
and a consensual pocket search. They even stayed on after the officers turned down
more searches (another pocket and Haynes’s car) and another squad car’s offer to
help. Haynes appeals the district court’s adverse grant of summary judgment on his
Fourth Amendment claims against the officers, the City, and Police Chief Dana
Wingert, see 42 U.S.C. § 1983. We reverse.

                                 I. Introduction

       The Police Department tapped officers Minnehan, Steinkamp, and Ryan
Garrett for the Summer Enforcement Team, “a proactive policing initiative meant to
reduce criminal activity in the areas of the City” with criminal-activity reports,
“either by arrest or by public request[].” Summer-Enforcement-Team officers
would focus on “suspicious interactions that could involve illegal drugs.”

      After receiving community complaints about drug activity and other crimes,
the Summer Enforcement Team sent the three officers to the neighborhood where
Haynes attended church. Dressed in plainclothes in an unmarked van, Garrett kept
lookout while Minnehan and Steinkamp patrolled in a cruiser. If Garrett suspected
criminal activity, he would tell Minnehan and Steinkamp. Then, they would follow
up on leads.

      From the van, Garrett saw a Volkswagen Phaeton sedan driving south. It
looked “expensive and unique.”

      Garrett saw a person on the sidewalk approach the Volkswagen’s passenger’s
side window. The officer saw a ten-to-fifteen second meeting that involved “an
exchange of something between them.” Given his experience, his training, his
observations, the meeting’s length, and “the nature of crime reported in the
                                        -2-
neighborhood[,] . . . Garrett suspected that this interaction may have been an illegal
drug transaction.”

      And so, Garrett trailed the car. He then told Steinkamp and Minnehan that he
suspected a hand-to-hand drug deal.

       While still light outside, Steinkamp and Minnehan followed the car. When
the car stopped at a stop sign, the officers activated their lights. The officers did not
radio the stop to dispatch.

       Bodycam and dashcam videos captured what happened next. After stopping
his car, Haynes turned his head toward the officers and stuck his palms outside the
driver’s side window to show that his hands were empty. Approaching the car from
the back, Steinkamp headed to the driver’s side and Minnehan to the passenger’s
side. Steinkamp asked, “What were you doing?” Haynes explained that he had just
given some change away.

       Minnehan stated, “You got a cracked windshield, man.” Haynes explained
that he had not repaired the windshield because the car’s Bentley parts would make
the repairs costly ($2,500). 1

       When Steinkamp asked for identification, Haynes asked for permission to
look for it. But Haynes could not locate his license. So, he gave Steinkamp a Visa
credit card and a Costco card. Both cards bore his name. And the Costco card

      1
        The dissent notes that Haynes’s vehicle “had a cracked windshield.” We
agree this added to the already-existing probable cause to stop Haynes’s vehicle.
Whether the crack was a violation of Iowa law is not ascertainable from the record.
Viewed in a light most favorable to Haynes, the video and the recorded conversation
between Haynes and the officers indicate Haynes had been previously advised by a
law enforcement officer that the crack was not sufficiently obstructive to be a
violation. Minnehan Body Camera 1:12-1:35. In any event, if the officers thought
it was a violation, they did not issue any citation. More importantly, the window has
no relevance to whether the prolonged handcuffing of Haynes was constitutional.
                                           -3-
showed his photograph. Steinkamp jotted down Haynes’s Social Security number,
his birthdate, and his address.

     Haynes also handed his insurance card to Minnehan. That card correctly listed
Haynes’s name.

      Aside from the suspected drug deal, the officers would later testify that
nothing about Haynes’s behavior led them to see him as a safety risk or
uncooperative. Both officers looked into the car. Neither saw anything drug-related
nor smelled marijuana. And neither saw weapons.

       Steinkamp’s training taught him “to look for suspicious mannerisms, like
heavy breathing, sweating, and fluctuation in [the] carotid artery.” He saw none in
Haynes. Instead, Haynes’s cooperativeness led Steinkamp to immediately realize
that this “was ‘gonna be a pretty quick stop[.]’” And Minnehan characterized
Haynes as “extremely cooperative,” “very relaxed,” polite, and pleasant. But
because Haynes did not have his license, Steinkamp asked him to exit his car.

       When Haynes complied, Steinkamp stated, “I’m going to detain you right now
because I don’t know who you are.” Steinkamp then handcuffed Haynes. Both
officers would later testify that if a driver lacked identification during a traffic stop,
as a “standard practice,” the officers would handcuff the driver.

       Their supervisor, Sargent Jeffrey Robinson, testified that “typically” an
officer would handcuff an individual during every Terry frisk. See Terry v. Ohio,
392 U.S. 1, 19–21 (1968).

        Minnehan, meanwhile, asked Haynes if he had anything illegal on him or in
the car. Haynes said that he did not. Minnehan told Haynes that the handcuffing
stemmed from his missing license and his presence in a high-crime area. Haynes
remarked, “The car and me being over here don’t match.” Minnehan responded that
“it’s a nice car for the area.”
                                           -4-
       Then Steinkamp began a pat down while asking again if Haynes had anything
[illegal] on him. When Steinkamp asked to do a pocket check, Haynes consented.
Steinkamp checked Haynes’s left and righthand jeans pockets, patted down the area
between his legs, and the front of his pants. During the frisk, Minnehan offered
another explanation for the handcuffing and frisking: that he had seen “probably 75
hand-to-hand sales of crack at the same spot.”

       Steinkamp asked if Haynes had another pair of pants underneath his jeans. In
his affirmative response, Haynes offered to let Steinkamp “undo [the] belt and check
the pockets[.]” Steinkamp did so.

      Steinkamp did not find any drugs. He did not find any weapons, either. 2

      As Steinkamp faced away from Haynes and headed back to the cruiser,
Haynes told the officers about an inside pocket and gave them consent to check it.
Neither did so. Steinkamp later testified that he chose not to search that pocket
because he “had no reason to believe there was more evidence at that time.”

      With Steinkamp back at the cruiser, Minnehan watched over Haynes, who
stood in the road in full public view in handcuffs with his belt unbuckled and his
pants unzipped. Minnehan again asked if Haynes had anything illegal in the car. As
Haynes said that he did not, he invited Minnehan to search the car. Minnehan
declined.




      2
        The dissent states that the officers found “a wad of cash” on Haynes. Yet,
the video evidence clearly shows that the officers determined the “wad” of cash was
just some small bills (“now I see it’s just fives and singles”) and that the officers did
not find the cash consistent with drug dealing or otherwise suspicious. Both officers
are heard stating their initial suspicion as to the cash had been dispelled when they
“look[ed] into it” and “figure[d] it out.” Steinkamp Body Camera 5:54-6:05.
                                           -5-
      Steinkamp returned to reconfirm Haynes’s birthdate, name, and Social
Security number before heading back to the cruiser again.

     A few seconds later, another police car slowed down behind Minnehan.
Minnehan said, “We’re all good man. Thanks.” That police car drove off.

     Over two minutes later, Steinkamp returned and stated, “We’re good.” Then
Minnehan finally removed the handcuffs. From the time the pat down ended until
Haynes was uncuffed was nearly five minutes.

      The officers later said that Haynes correctly identified himself, his address,
and his Social Security number. And later, Garrett verified Haynes’s explanation
(stopping to give a person change).

       This lawsuit, alleging federal and state constitutional violations, followed. 3
The officers, the City, and Wingert moved for summary judgment on qualified
immunity grounds. The district court granted that motion. It reasoned that Haynes
had no clearly established right to be free of handcuffs post-frisk. And it concluded
that the record did not show a longer-than-necessary stop. It dismissed Haynes’s
Monell claims for failure to train and supervise as “without merit” given its
conclusions on the alleged constitutional violations. See Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 691 (1978).

                                   II. Discussion

       We review grants of qualified immunity de novo, viewing the facts in the light
most favorable to Haynes. Smith v. City of Brooklyn Park, 757 F.3d 765, 772 (8th
Cir. 2014). To determine if the officers should receive qualified immunity, we
examine if: (1) the facts, viewed in the light most favorable to Haynes, show that the
officers deprived him of a constitutional or statutory right; and (2) that right was


      3
       Before summary judgment, Haynes voluntarily dismissed several claims.
                                    -6-
clearly established when the alleged deprivation occurred. See Wright v. United
States, 813 F.3d 689, 695 (8th Cir. 2015).

       The Fourth Amendment bars “unreasonable . . . seizures.” U.S. Const.
amend. IV. “A seizure occurs ‘if, in view of all of the circumstances surrounding
the incident, a reasonable person would have believed that he was not free to leave.’”
United States v. Warren, 984 F.3d 1301, 1303 (8th Cir. 2021) (quoting INS v.
Delgado, 466 U.S. 210, 215 (1984)).

       An officer can “conduct a brief, investigatory stop”—what we call a “Terry
stop”—“when the officer has a reasonable, articulable suspicion that criminal
activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (quoting Terry, 392
U.S. at 19–20). A lawful Terry stop “may nonetheless violate the Fourth
Amendment if it is excessively intrusive in its scope or manner of execution.” El-
Ghazzawy v. Berthiaume, 636 F.3d 452, 457 (8th Cir. 2011) (affirming qualified-
immunity denial).

      The Terry analysis examines whether: (1) the stop began lawfully; and (2) the
way officers conducted the stop “was reasonably related in scope to the
circumstances which justified the interference in the first place.” Id. (quoting Terry,
392 U.S. at 19–20).

       Because Haynes does not contest the first Terry prong, we only consider the
second. Oral Arg. at 1:10–33. Under the second prong, “officers may use handcuffs
as a reasonable precaution to protect the officers’ safety and maintain the status quo
during the Terry stop.” El-Ghazzawy, 636 F.3d at 457.

       But because handcuffs constitute “greater than a de minimus intrusion,” their
use “requires the [officer] to demonstrate that the facts available to the officer would
warrant a man of reasonable caution in [believing] that the action taken was
appropriate.” Id. (first alteration in original) (quoting Lundstrom v. Romero, 616
F.3d 1108, 1122–23 (10th Cir. 2010)). In particular, Terry “requires some
                                          -7-
reasonable belief that the suspect is armed and dangerous or that the restraints are
necessary for some other legitimate purpose, evaluated on the facts of each case.”
Id. (quoting Bennett v. City of Eastpointe, 410 F.3d 810, 836 (6th Cir. 2005)). We
have already held that handcuffing “absent any concern for safety” violates the
second Terry prong. Id. at 460 (citing Manzanares v. Higdon, 575 F.3d 1135, 1150
(10th Cir. 2009)). 4

      At the outset, by relying on the connection between weapons and drug deals,
we have repeatedly equated a person’s suspected drug-deal involvement with a
reasonable belief that the same person may be armed and dangerous. 5

      But as new information flows in, a reasonable belief can dissolve into an
unreasonable one. United States v. Tovar-Valdivia, 193 F.3d 1025, 1028 n.1 (8th
Cir. 1999) (explaining Terry did not “authorize the police officer to handcuff and
search an individual after the initial pat-down of the bulge did not confirm the
existence of a weapon or contraband”). This case is an example of how.


      4
       Questions about “identity are a routine and accepted part of many Terry
stops.” Hiibel v. Sixth Jud. Dist. Ct., 542 U.S. 177, 185 (2004). Those questions,
including requests for identification, do not by themselves “‘constitute a Fourth
Amendment seizure,’ so ‘a police officer is free to ask a person for identification
without implicating the Fourth Amendment.’” Chestnut v. Wallace, 947 F.3d 1085,
1089 (8th Cir. 2020) (quoting Hiibel, 542 U.S. at 185). Under the dissent’s view,
handcuffing could easily become a routine part of a Terry stop as officers routinely
check identification and warrant status even in the absence of reasons to believe the
subject is dangerous. But absent an objective safety risk, handcuffing is not a routine
part of a Terry stop. El-Ghazzawy, 636 F.3d at 457; see also Ramos v. City of
Chicago, 716 F.3d 1013, 1017–18 (7th Cir. 2013) (explaining that handcuff use “to
ensure officer safety in a Terry stop of brief duration . . . does not mean that law
enforcement has carte blanche to handcuff routinely”) (emphasis added).
      5
       See, e.g., United States v. Johnson, 528 F.3d 575, 579–80 (8th Cir. 2008)
(upholding handcuffing during search-warrant execution when officers suspected
involvement in drug trafficking and a “likelihood that [defendant] had access to a
weapon”).
                                        -8-
       The officers gained additional information about Haynes by what he shared
(his name, address, Social Security number, his Costco card with his photo, his Visa
credit card, and his insurance card). And they gained information about him by
observing how he acted (cooperative, polite, and relaxed).

      They also gained information about Haynes by what they did not see (drugs
or weapons), find (drugs or weapons), or smell (drugs). The officers chose not to
gather extra information from readily available sources (searching Haynes’s extra
pocket and his car).

      From the start, the officers outnumbered Haynes, who neither officer
described as a large or imposing figure. They experienced no visibility issues. At
no point did they seek help (by contacting dispatch). And when unsolicited help
arrived (the other cruiser), they sent it away.

      Yet, the officers kept Haynes in the road with his belt unbuckled and his pants
unzipped for over five minutes. In handcuffs.

       Given these circumstances, the officers failed to point to specific facts
supporting an objective safety concern during the encounter. See El-Ghazzawy, 636
F.3d at 458–59; see Lundstrom, 616 F.3d at 1124 (“We stress the lack of
corroborating evidence at this point in the encounter.”). As a result, we conclude
that their conduct “was not reasonably necessary to protect [their] personal safety or
maintain the status quo during the investigatory stop.” El-Ghazzawy, 636 F.3d at
459; compare Waters v. Madson, 921 F.3d 725, 738 (8th Cir. 2019)
(“[U]npredictability, evasiveness, argumentative demeanor, refusal to []obey
legitimate officer commands, and . . . size difference between [suspect] and the
officers, . . . viewed as a whole, . . . could cause [officers] to reasonably believe they
needed to handcuff [the suspect] and place . . . in . . . squad car to preserve the status
quo.”), with United States v. Bailey, 743 F.3d 322, 332 (2d Cir. 2014) (holding that
an initially permissible Terry stop in drug-trafficking case became unlawful after a
clean frisk of defendant and his companion “confirmed that neither man was armed”
                                           -9-
and “having both men exit the vehicle . . . eliminated the risk that the men might
obtain any weapon from therein”).

       So, the way that the officers conducted the seizure “was not ‘reasonably
related in scope to the circumstances which justified the interference in the first
place.’” El-Ghazzawy, 636 F.3d at 459 (quoting Terry, 392 U.S. at 19–20).
Consequently, the initially lawful Terry stop ultimately violated Haynes’s Fourth
Amendment rights. See id. Because the officers violated the Constitution, Haynes
satisfied the first qualified-immunity prong. See Wright, 813 F.3d at 695.

       For the second qualified-immunity prong, we ask if case law would have fairly
notified every reasonable officer in Minnehan and Steinkamp’s shoes that their
conduct would violate the Constitution. See Ashcroft v. al-Kidd, 563 U.S. 731, 741
(2011); see also El-Ghazzawy, 636 F.3d at 459. We conclude that it does.

       More than six years before Steinkamp handcuffed Haynes, we said that it was
“well established that if suspects are cooperative and officers have no objective
concerns for safety, the officers may not use intrusive tactics such as handcuffing
absent any extraordinary circumstances.” El-Ghazzawy, 636 F.3d at 460. We
concluded that “the prior case law provided fair warning to [an officer] at the time
of the incident” that a reasonable officer in her place “could not have believed it was
lawful to handcuff and frisk a suspect absent any concern for safety.” Id. And even
earlier, we rejected an argument that reasonable suspicion justified handcuffing a
suspect after a frisk confirmed that the suspect lacked a weapon or contraband.
Tovar-Valdivia, 193 F.3d at 1028 n.1; Manzanares, 575 F.3d at 1150 (“[A]ny
reasonable officer would understand that it is unconstitutional to handcuff someone
absent probable cause or an articulable basis to suspect a threat to officer safety
combined with reasonable suspicion.”). 6

      6
        The dissent acknowledges that “the Fourth Amendment requires that an
officer possess ‘some reasonable belief that the suspect is armed and dangerous or
that the restraints are necessary for some other legitimate purpose’ before
handcuffing a suspect during a Terry stop.” That is precisely why the continued
                                       -10-
        The dissent suggests this case is controlled by our recent decision in Pollreis
v. Marzolf, 2021 WL 3610875 (8th Cir. Aug. 16, 2021). But we believe Pollreis
differs from this case in a number of important ways. There, on a dark and rainy
night, a police officer set up a perimeter around a car crash to apprehend fleeing
suspects of gang-related activity, one of whom was believed to be carrying a gun.
Id. at *1. The officer encountered two individuals who matched a vague description
of the fleeing suspects. Id. The officer held them for several minutes until backup
arrived and then handcuffed and frisked them before letting them go. Id. at *1–3.
In stark contrast to the situation in Pollreis, no dispatcher warned that Haynes was
likely armed. There was not a solitary officer left with multiple suspects in the dark.
Haynes, unlike the suspects in Pollreis, had been thoroughly searched and cleared
for weapons, contraband, and evidence of drug dealing. Yet, he remained
handcuffed. In sum, the reasonable concern of danger to the officer present in
Pollreis was lacking here.

       Because Minnehan and Steinkamp had fair notice that they could not handcuff
Haynes without an objective safety concern, we conclude that the district court erred
in granting qualified immunity. By extension, that conclusion also upends the
district court’s Monell holding, which it fused to its qualified-immunity analysis.

                                      III. Conclusion

      For these reasons, we reverse the summary-judgment grant. We remand for
proceedings consistent with this opinion.




cuffing of Haynes was a clearly established violation of the Fourth Amendment.
Once all reasonable belief that Haynes was armed or dangerous was dispelled, he
was kept publicly displayed, pants undone, in handcuffs for no legitimate purpose.
Haynes was not threatening in any respect. He was a model of politeness and
cooperation.
                                      -11-
SHEPHERD, Circuit Judge, dissenting.

       Officers Minnehan and Steinkamp stopped Haynes’s vehicle in a high crime
area after being advised by a third officer that he had observed what appeared to be
a hand-to-hand drug transaction involving Haynes’s vehicle a few minutes earlier.
Further, Officers Minnehan and Steinkamp observed that Haynes’s vehicle had a
cracked windshield. See Iowa Code § 321.438(1) (“A person shall not drive a motor
vehicle equipped with a windshield, sidewings, or side or rear windows which do
not permit clear vision.”). I agree with the majority that this traffic stop was
constitutional based upon this suspicion and the possible traffic violation. 7

       Further, the majority properly concludes that Officer Steinkamp
constitutionally placed Haynes in handcuffs, noting that “we have repeatedly
equated a person’s suspected drug-deal involvement with a reasonable belief that the
same person may be armed and dangerous.” See ante at 8 (citing United States v.
Johnson, 528 F.3d 575, 579-80 (8th Cir. 2008)). However, the majority denies
qualified immunity to the officers because the handcuffs were not removed at the
conclusion of Officer Steinkamp’s patdown and search of Haynes’s person, and
Haynes remained handcuffed for an additional approximately four minutes and
forty-five seconds. I disagree because it was not clearly established that the officers
could not constitutionally keep Haynes handcuffed post-frisk and until his identity
and his criminal status could be determined. For this reason, I respectfully dissent.

      The dash- and body-cam footage reveals that the traffic stop in this case lasted
for approximately 11 minutes. Just seconds into the stop, Haynes was asked to


      7
        I do not highlight Iowa Code § 321.438(1) or Haynes’s cracked windshield
as justification for the length of the stop. Instead, it is pertinent to my conclusion
that the officers were justified in their initial stop of Haynes—a conclusion the
majority agrees with. See United States v. Chatman, 119 F.3d 1335, 1340 (8th Cir.
1997) (“[S]o long as police have probable cause to believe that a traffic violation has
occurred, the stop is valid even if the police would have ignored the traffic violation
but for their suspicion that greater crimes are afoot.” (citation omitted)).
produce identification. In response, Haynes handed over a Visa credit card and a
Costco card. Officer Steinkamp wrote Haynes’s name, address, and social security
number on a notepad, then asked Haynes to exit the vehicle. Officer Steinkamp then
applied handcuffs, patted down Haynes, and searched Haynes’s pockets. These
actions took approximately five minutes. Officer Steinkamp left Haynes and Officer
Minnehan standing next to the open driver’s door of Haynes’s vehicle and returned
to his patrol car. It took approximately one minute more for Officer Steinkamp to
enter the information into the police cruiser’s computer terminal. Officer Steinkamp
then returned to Haynes to get the correct spelling of his name and reconfirm his
birth date and social security number. This took approximately forty-five seconds.
Officer Steinkamp returned to his cruiser to re-enter the information. Approximately
two minutes and forty-five seconds later—approximately nine minutes and thirty
seconds into the stop—Officer Steinkamp returned, and Officer Minnehan removed
the handcuffs, advising Haynes he could go on his way. Accordingly, Haynes was
in handcuffs for a total of four minutes and forty-five seconds from the conclusion
of Officer Steinkamp’s patdown and search of Haynes’s person to the moment
Officer Minnehan removed the handcuffs.

       At the conclusion of the patdown and search of Haynes’s person, the
information available to the officers was that Haynes was party, a few minutes
before, to a transaction that law enforcement reasonably suspected to be a hand-to-
hand drug deal. The officers did not know whether Haynes was the seller or buyer
in the suspected transaction. Although Officers Minnehan and Steinkamp did not
find any drugs on Haynes’s person, they did find a wad of cash, and Haynes’s vehicle
had not been searched. Further, the officers were unable to verify Haynes’s identity
or background because Haynes could not produce a driver’s license, offering instead
a Visa credit card and a Costco card. The majority offers no authority that these
cards could substitute for the production of a driver’s license, and indeed it cannot,
as Iowa law requires that the driver of a motor vehicle have in his or her possession
a valid driver’s license with a photo of the driver. See Iowa Code §§ 321.174(3),
.189(2)(a), .482. Finally, Haynes stood next to the open driver’s door of his vehicle
throughout the stop. Accordingly, until the end of the stop when the officers verified
                                        -13-
Haynes’s identity via computer search, they had no information as to his outstanding
wants or warrants, nor could they even verify his true identity.

       I doubt that Haynes has shown the violation of a constitutional right by virtue
of the failure of the officers to remove the handcuffs from Haynes’s wrists for four
minutes and forty-five seconds after the conclusion of the patdown and search.
However, even if he has, it was not clearly established on July 26, 2018, that
Haynes’s Fourth Amendment rights would be violated under these circumstances.

       A right is clearly established where the “contours” of that right are
“sufficiently clear [such] that a reasonable official would understand that what he is
doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). “In
other words, existing law must have placed the constitutionality of the officer’s
conduct ‘beyond debate.’” District of Columbia v. Wesby, 138 S.Ct. 577, 589
(2018); see also Anderson, 483 U.S. at 640 (“This is not to say that an official action
is protected by qualified immunity unless the very action in question has previously
been held unlawful, but it is to say that in the light of pre-existing law the
unlawfulness must be apparent.” (citation omitted)). “A plaintiff must identify either
‘controlling authority’ or ‘a robust “consensus of cases of persuasive authority” ‘that
‘placed the statutory or constitutional question beyond debate’ at the time of the
alleged violation.” Kelsay v. Ernst, 933 F.3d 975, 979 (8th Cir. 2019) (en banc)
(citation omitted).

       “The state of the law should not be examined at a high level of generality.”
Id. “[D]oing so avoids the crucial question whether the official acted reasonably in
the particular circumstances that he or she faced.” Plumhoff v. Rickard, 572 U.S.
765, 779 (2014). Instead, “[t]he dispositive question is whether the violative nature
of particular conduct is clearly established.” Kelsay, 933 F.3d at 979 (citation
omitted). This Court has previously explained that such specificity is of particular
importance in the Fourth Amendment context because “it is sometimes difficult for
an officer to determine how the relevant legal doctrine . . . will apply to the factual
situation the officer confronts.” Id. at 979-80 (citation omitted).
                                         -14-
       It is well established that “[a]n officer may lawfully continue a traffic stop
until ‘tasks tied to the traffic infraction are—or reasonably should have been—
completed.’” United States v. Soderman, 983 F.3d 369, 374 (8th Cir. 2020) (citation
omitted), petition for cert. filed, (U.S. June 1, 2021) (No. 20-8179) (citation omitted).
During a traffic stop, “an officer’s mission [typically] includes . . . checking the
driver’s license, determining whether there are outstanding warrants against the
driver, and inspecting the automobile’s registration and proof of insurance.”
Rodriguez v. United States, 575 U.S. 348, 355 (2015); see also United States v.
Jones, 269 F.3d 919, 924 (8th Cir. 2001) (“[O]ur case law teaches us that a police
officer, incident to investigating a lawful traffic stop, may request the driver’s license
and registration, request that the driver step out of the vehicle, request that the driver
wait in the patrol car, conduct computer inquiries to determine the validity of the
license and registration, conduct computer searches to investigate the driver’s
criminal history and to determine if the driver has outstanding warrants, and make
inquiries as to the motorist’s destination and purpose.”). In fact, “[t]hese checks
serve the same objective as enforcement of the traffic code: ensuring that vehicles
on the road are operated safely and responsibly.” Rodriguez, 575 U.S. at 355. We
have previously explained that the conclusion of a traffic stop may be demarcated
by an officer’s return of a driver’s license to the stopped driver. See, e.g., Jones, 269
F.3d at 925; see also United States v. White, 81 F.3d 775, 778 (8th Cir. 1996)
(explaining traffic stop ended when officer returned driver’s license and registration
to driver); United States v. Espinoza, 885 F.3d 516, 523 (8th Cir. 2018) (finding
traffic stop not unconstitutionally extended where officer asked driver without
driver’s license to sit in patrol car because that request was “directly related to proper
completion of the traffic stop”).

       Further, “an officer may use handcuffs to protect the officers and maintain the
status quo during the stop,” see Garcia v. City of New Hope, 984 F.3d 655, 668 (8th
Cir. 2021) (citation omitted) (finding no constitutional violation where officers
handcuffed suspect during traffic stop); see also United States v. Shranklen, 315 F.3d
959, 961 (8th Cir. 2003) (“At any investigative stop—whether there is an arrest, an

                                          -15-
inventory search, neither, or both—officers may take steps reasonably necessary to
protect their personal safety.”), particularly where drug trafficking is suspected, see,
e.g., United States v. Navarrete-Barron, 192 F.3d 786, 791 (8th Cir. 1999); see also
State v. Dewitt, 811 N.W.2d 460, 472 (Iowa 2012) (“The suspected criminal activity
involved drug dealing, which is a serious crime for which offenders often run from
the police.”). Even if an officer lacks probable cause, Supreme Court precedent
permits a brief detention where that officer has reasonable suspicion that criminal
activity is afoot. See Pollreis v. Marzolf, 2021 WL 3610875, at *4 (8th Cir. Aug.
16, 2021) (Grasz, J.). “In making reasonable-suspicion determinations, reviewing
courts ‘must look at the “totality of the circumstances” of each case to see whether
the detaining officer has a “particularized and objective basis” for suspecting legal
wrongdoing.’” Id. (citation omitted). Further, “[w]e have said before that ‘a person’s
temporal and geographic proximity to a crime scene, combined with a matching
description of the suspect, can support a finding of reasonable suspicion.’” Id.
(citation omitted). Ultimately, the Fourth Amendment requires that an officer
possess “some reasonable belief that the suspect is armed and dangerous or that the
restraints are necessary for some other legitimate purpose” before handcuffing a
suspect during a Terry stop. Id. at *5 (citation omitted).

       Against this authority, the majority relies on three cases to explain why the
clearly established prong was satisfied: El-Ghazzawy v. Berthiaume, 636 F.3d 452
(8th Cir. 2011); United States v. Tovar-Valdiva, 193 F.3d 1025 (8th Cir. 1999) (per
curiam); and Manzanares v. Higdon, 575 F.3d 1135 (10th Cir. 2009). However, all
three are factually distinct from the situation presented to Officers Minnehan and
Steinkamp, and to find that these cases notified the officers that their conduct was
unlawful requires us to regard those cases with an impermissibly “high level of
generality.” See Kelsay, 933 F.3d at 979. Additionally, Manzanares is just one out-
of-circuit case and does not constitute a “robust ‘consensus of persuasive authority.’”
See Wesby, 138 S.Ct. at 589-90 (citation omitted).

       It is true that in El-Ghazzawy this Court found the officer’s handcuffing and
frisk violated the suspect’s Fourth Amendment rights where that suspect was “by all

                                         -16-
accounts, calm and cooperative during the entirety of the incident.” 636 F.3d at 458-
59. However, El-Ghazzawy was suspected of committing “theft by swindle,” which
we noted “was not a dangerous crime which would cause concern of him being
armed and dangerous.” Id. at 457 (comparing Johnson, 528 F.3d at 580 (“In light of
the dangerousness of the suspected drug trafficking, and the likelihood that [the
defendant] had access to a weapon, it was reasonable for the police to restrain [the
defendant’s] hands.”)). We found persuasive the fact that “there was nothing in the
dispatch to indicate El-Ghazzawy could be armed or dangerous” and that, despite
the non-dangerous nature of his suspected offense, the officer handcuffed El-
Ghazzawy seconds after arriving to the scene. See id. at 457-58; see also Pollreis,
2021 WL 3610875, at * 6 (distinguishing El-Ghazzawy, where “no facts indicated
that the suspect was dangerous or had a weapon,” from situation where officer
handcuffed suspects after receiving information that suspects might be armed and
suspect made “hand-to-waist” movement). Moreover, a suspect’s “compliance is
only one factor, albeit an important one, in the totality-of-the-circumstances
analysis.” See Pollreis, 2021 WL 3610875, at *6 (Grasz, J.) (emphasis added).

      Tovar-Valdiva and Manzanares are similarly unhelpful, with Tovar-Valdiva
discussing a warrantless arrest at a bus stop, see 193 F.3d at 1026-27, and
Manzanares discussing a suspect’s in-home detention and subsequent three-hour
detention in a squad car, see 575 F.3d at 1140-41. There was no Terry stop in Tovar-
Valdvia—only a warrantless arrest. See 193 F.3d at 1027. Further, Manzanares was
not even suspected of a crime at the time he was handcuffed. See 575 F.3d at 1140.
Thus, these cases are not instructive. Here, Officers Minnehan and Steinkamp were
working in a high-crime area and responding to a dispatch reporting a suspected
hand-to-hand drug transaction involving Haynes. As we expressly noted in El-
Ghazzawy and Johnson, and as the majority here recognizes, an officer’s response
to suspected drug trafficking entails a heightened level of dangerousness—
correspondent with a need for heightened safety—not present when responding to
reports of non-dangerous crimes such as “theft by swindle.” Cf. ante at 8.



                                        -17-
       In some circumstances, a frisk during a Terry stop will no doubt dispel an
officer’s suspicion that the suspect is armed and dangerous and that he or she may
flee. However, the facts here are not so straightforward. Haynes was suspected of
drug activity, which we deem a dangerous crime. See, e.g., Johnson, 528 F.3d at
580; see also Chestnut v. Wallace, 947 F.3d 1085, 1091 (8th Cir. 2020) (“We think
that officers should generally be allowed to believe the information that they receive
from or through a dispatcher, even it if later turns out that the facts as relayed are
disputed or even untrue, and that that information alone can sometimes justify a
detention.”). While the check of a driver’s name is a routine “mission” of traffic
stops, Haynes was unable to produce his driver’s license or any other form of
government-issued identification upon the officers’ request, a misdemeanor offense
under Iowa law, see Iowa Code Ann. §§ 321.174(3), .189(2)(a), .482., and this
delayed the officers’ confirmation of Haynes’s identity and his lack of outstanding
wants or warrants to the end of the traffic stop. While the search of Haynes’s person
did not reveal a weapon or contraband, it did reveal a wad of cash in Haynes’s
pocket. Further, Haynes stood next to the open door of his vehicle, which had not
been searched. And ultimately, the entire stop took approximately 11 minutes. See,
e.g., Pollreis, 2021 WL 3610875, at *6 (Grasz, J.) (finding suspects’ constitutional
rights not violated where the encounter lasted only seven minutes).

       It is incongruous that, after finding qualified immunity appropriate in Pollreis,
the Court now denies qualified immunity to Officers Steinkamp and Minnehan. In
Pollreis, an officer responded to a dispatch call describing suspects who had fled
from the scene of a car crash, one of which was likely armed. Id. at *1. The officer
stopped two young boys—12 and 14 years old—and held them facedown at gunpoint
despite their mother’s and stepfather’s identification of them; the boys’ cooperation;
and the frisk of the boys and the search of their backpack, neither of which revealed
weapons or drugs. Id. at *2-3. In total, the officer kept the boys handcuffed for
approximately 2 minutes and the stop lasted a total of approximately 7 minutes. Id.
at *3, *6. When considering a challenge to the length of the stop, the Court
explained:


                                         -18-
      We do not see this as an unlawfully prolonged investigative
      stop. Consider the stop’s specific purpose: to identify the boys and to
      determine if they were, in fact, two people fleeing from the crash. Even
      without learning any new suspicious facts during the encounter, [the
      officer] was justified in taking the amount of time needed to accomplish
      those purposes.

Id. at *4 (Grasz, J.) (emphasis added).

       I can see no meaningful distinction between the facts in Pollreis and the facts
here. Like the officer in Pollreis, Officers Steinkamp and Minnehan kept Haynes
handcuffed only long enough to satisfy “the stop’s specific purpose: to identify
[Haynes].” Id. The Pollreis Court noted the boys’ close proximity to a reported
crime scene and appearance, which matched that of the suspects. Id. at
*5. Factually, Haynes’s story is almost identical: he was stopped near the scene of
an alleged hand-to-hand drug transaction and matched the suspect’s description
given by dispatch. True, there was not “low visibility” during Haynes’s stop, and
Haynes did not make a “hand-to-waist” movement as one of the boys did. See id. at
*5-6. However, the objective of both stops was the same: verify the identity of the
handcuffed suspect(s). In Pollreis, the Court held that 7 minutes was not too long to
achieve that objective while here, the majority holds that 11 minutes is too long to
achieve the same objective. Given the approximate 4-minute difference in the two
stops’ lengths, I cannot square the Court’s two outcomes.

       Contrary to the majority’s suggestion, it is not my position that handcuffing
should be “a routine part of a Terry stop.” See ante at 8 n.4. Indeed, handcuffing is
inappropriate where there is no indication the suspect is dangerous. However, this
is not a situation in which there was an “absence of reasons to believe the subject
[was] dangerous.” See id. My conclusion is limited to the scenario currently before
this Court: the officers were responding to a suspected hand-to-hand drug transaction
in a high crime area—a scenario that this Court has repeatedly characterized as
inherently dangerous and often associated with weapons—and therefore, until the
officers could satisfy the “stop’s specific purpose” and identify Haynes, they were

                                          -19-
“justified in taking the amount of time needed to accomplish [that] purpose.”
Pollreis, 2021 WL 3610875, at *4 (Grasz, J.).

       I would grant the officers qualified immunity as, under prong two of the
qualified immunity inquiry, it was not clearly established that Haynes should have
been released from handcuffs at the conclusion of the patdown and search of his
person. For these reasons, I would affirm the district court.
                      ______________________________




                                      -20-